Citation Nr: 1610839	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle condition.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee condition.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a bilateral knee condition.

6.  Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to June 1967 and from May 1968 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left ankle condition was raised by the record in a September 2013 statement by the Veteran.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2013.  In addition, the issue of entitlement to service connection for a neck condition was raised by the Veteran at the September 2015 Board hearing.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened issues of entitlement to service connection for a right ankle condition, entitlement to service connection for a bilateral knee condition, and entitlement to service connection for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2004 rating decision denied entitlement to service connection for a bilateral knee condition, a right ankle condition, and a back condition; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to any such issue within the one-year appeal period following the issuance of the April 2004 rating decision.

2.  A September 2008 rating decision denied reopening of the claim for entitlement to service connection for degenerative joint disease of the right ankle; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period following the issuance of the September 2008 rating decision.

3.  Evidence received since the April 2004 and September 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a right ankle condition, a bilateral knee condition, and a back condition.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

3.  New and material evidence having been received, the claim for entitlement to service connection for a right ankle condition is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

4.  New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee condition is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

5.  New and material evidence having been received, the claim for entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claims for entitlement to service connection for a right ankle condition, entitlement to service connection for a bilateral knee condition, and entitlement to service connection for a low back condition.  Given the favorable nature of these actions, which are not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as such pertains to the issues decided herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran submitted an original claim for entitlement to service connection for a right ankle condition, a bilateral knee condition, and a back condition in August 2003.  In the claim, the Veteran indicated that the disabilities began in August 1998.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in August 2003.  The RO sent the Veteran a notification letter in September 2003 explaining the evidence needed to support the claim for service connection; however, the Veteran did not respond.  The RO denied the Veteran's claims in the April 2004 rating decision because there was no evidence in the service medical records of a chronic disability; the service medical records showed that the Veteran did have a right ankle injury, but that it resolved; and the Veteran reported that the disabilities started in 1998, many years after his discharge from active service.  The RO notified the Veteran of the decision in a letter dated May 6, 2004.  The Veteran submitted a notice of disagreement as to the denials, which was received on October 24, 2005, more than one year following issuance of the April 2004 rating decision.  See VA Form 21-4138, Statement in Support of Claim, received in October 2005.  In a March 2006 letter, the RO informed the Veteran that the notice of disagreement was considered untimely, and provided instructions as to the Veteran's procedural and appellate rights in the event that he disagreed with the RO's conclusions.  The Veteran did not submit any statements contesting the RO's conclusions.  As such, the Veteran did not timely appeal the April 2004 rating decision, and new and material evidence was not received within the one-year appeal period following issuance of the April 2004 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Therefore, the April 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for a right ankle condition in November 2007.  See VA Form 21-4138, received in November 2007.  The RO granted the Veteran's petition to reopen, but denied the Veteran's claim on the merits in the September 2008 rating decision.  In so doing, the RO considered VA treatment records dating from July 2003 through August 2008, and noted that they showed continued treatment for a right ankle disability, but did not provide evidence of a link between that disability and the Veteran's service.  The RO also considered an August 2008 VA examination report in which the examiner opined that the Veteran's right ankle condition is less likely as not caused by or the result of an in-service right ankle sprain shown in the service medical records.  The Veteran did not timely appeal that denial, and new and material evidence was not received within the one-year appeal period following issuance of the August 2008 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the August 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final April 2004 rating decision relevant to the Veteran's claimed bilateral knee condition and low back condition and since the final September 2008 rating decision relevant to the Veteran's claimed right ankle condition includes a December 2015 letter from A. Vecellio, D.C.  In the letter, Dr. Vecellio opines that it is at least more likely than not that the Veteran's right ankle condition was caused by his in-service injuries, that the Veteran's bilateral knee condition was caused by the right ankle condition, and that the Veteran's lumbar spine condition was aggravated by the right ankle condition.  This evidence is new because it was not previously considered by VA.  It is also material in that it provides competent medical evidence of a link between the Veteran's current right ankle, bilateral knee, and low back disabilities and his active service.  The Board notes that, for purposes of reopening, the credibility of Dr. Vecellio's statements is presumed.  See Justus, 3 Vet. App. 510, 512-13 (1992).  Dr. Vecellio's letter therefore relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for a right ankle condition, entitlement to service connection for a bilateral knee condition, and entitlement to service connection for a low back condition.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for a right ankle condition, entitlement to service connection for a bilateral knee condition, and entitlement to service connection for a low back condition, and the claims are therefore reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right ankle condition is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee condition is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a low back condition is reopened, and, to that extent only, the appeal is granted.



REMAND

The Board finds that the reopened issues of entitlement to service connection for a right ankle condition, entitlement to service connection for a bilateral knee condition, and entitlement to service connection for a low back condition must be remanded for further development before a decision may be made on the merits.

The Veteran has identified outstanding, relevant VA treatment records.  Specifically, the Veteran reported at his September 2015 Board hearing that he has recently received treatment for his low back condition, to include during the week prior to the Board hearing.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, on remand the RO must obtain updated VA treatment records and associate them with the claims file.

The Veteran has also identified outstanding, relevant private treatment records.  Specifically, in correspondence received in January 2016, the Veteran states that he received treatment from Dr. Raymond Curtis in Coraopolis, Pennsylvania, following his discharge from active service through 1981.  In addition, he saw Dr. Andrew Curtis in Washington, Pennsylvania, until 1987.  He had treatment at the Ohio Valley Hospital, including a left knee scope in 1987.  He also had treatment at Allegheny General Hospital in Pittsburgh, Pennsylvania, from Dr. John Antos, including a right knee scope in 1997.  The Veteran reports that Dr. Antos informed him that his low back problems are due to his right ankle condition.  The Veteran has also had treatment from at least two chiropractors at Palm Beach Medical, Angela Vecellio, D.C., and Angela Culveyhouse, D.C.  Finally, at the September 2015 Board hearing, the Veteran testified that VA referred his records to a private provider in Tampa, Florida, possibly called the Laser Institute.  VA has not yet made appropriate efforts to obtain these private treatment records.  On remand, the RO must make appropriate efforts to obtain the identified private treatment records and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2015).

In addition, at the September 2015 Board hearing, the Veteran reported that he hit his right knee during active service in August or September 1968 while working around planes.  He testified that he was provided a wrap for the knee, but received no particular diagnosis, and sought no followup treatment.  The Board notes that, although the service treatment records do not show any treatment for a knee injury, the Veteran's reports are generally consistent with the conditions and circumstances of his service, to include the information contained in his DD Form 214, which reflects a military occupational specialty of aircraft maintenance specialist.  In addition, there is nothing in the record to impugn the Veteran's report that he hit his knee while working on airplanes.  Thus, his statements are considered credible.  See 38 U.S.C.A. § 1154.

The Veteran has not yet been afforded a VA examination in relation to his claim that his current knee condition is directly related to his active service.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Board finds that the low threshold for provision of a VA examination described in McLendon has been met.  Therefore, the Veteran must be provided a VA examination to determine the nature and likely etiology of any current knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded and associate them with the claims file.

2.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify the approximate dates and locations of all outstanding treatment records from private healthcare providers.  The Board is particularly interested in records from Dr. Raymond Curtis in Coraopolis, Pennsylvania; Dr. Andrew Curtis in Washington, Pennsylvania; Dr. John Antos at Allegheny General Hospital in Pittsburgh, Pennsylvania; Angela Culveyhouse, D.C., and Angela Vecellio, D.C., at Palm Beach Medical; the Ohio Valley Hospital; the Allegheny General Hospital in Pittsburgh, Pennsylvania; and Laser Institute.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed knee, low back, and right ankle conditions.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a diagnosis for all current knee, low back, and right ankle disabilities.

b.  If there is a current right ankle disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle disability had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's service.

c.  If there is a current knee disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current knee disability had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's service, to include the Veteran's competent and credible reports of hitting his knee while working on airplanes.

d.  If the Veteran's knee disability is not at least as likely as not directly related to the Veteran's service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's knee disability is proximately due to or the result of the Veteran's right ankle disability.

e.  If not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's knee disability is aggravated by the Veteran's right ankle disability.

f.  If there is a current low back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability had its onset during the Veteran's service or is otherwise causally or etiologically related to the Veteran's service.

g.  If the Veteran's low back disability is not at least as likely as not directly related to the Veteran's service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is proximately due to or the result of the Veteran's right ankle disability.

h.  If not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability is aggravated by the Veteran's right ankle disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  Conduct any further development deemed warranted in view of the expanded record, to include any further VA examinations required.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


